Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.

Check Masters, Inc.
d/b/a Discount Tobacco Masters,

Respondent.

Docket No. C-15-353
FDA Docket No. FDA-2014-H-1886

Decision No. CR3582

Date: January 20, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Check Masters, Inc. d/b/a Discount Tobacco Masters that alleges
facts and legal authority sufficient to justify the imposition of a civil money penalty of
$500. Respondent did not answer the Complaint, nor did Respondent request an
extension of time within which to file an answer. Therefore, I enter a default judgment
against Respondent and assess a civil money penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent unlawfully utilized a self-service
display of cigarette and smokeless tobacco in a non-exempt facility, impermissibly sold
cigarettes to a minor, and failed to verify, by means of photo identification containing a
date of birth, that a tobacco purchaser was 18 years of age or older, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. pt. 1140 (2013).
CTP seeks a civil money penalty of $500.

On November 18, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), Iam required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Discount Tobacco Masters, an establishment that sells tobacco
products and is located at 12 East Broadway Street, Shelbyville, Indiana 46176.
Complaint 3.

e During an inspection of Respondent’s establishment on August 22, 2012, at an
unspecified time, an FDA-commissioned inspector observed “customer-accessible
shelves containing numerous brands of cigarettes, cigarette tobacco and smokeless
tobacco on the main sales floor.” The inspector also observed that the
establishment allows minors to enter during regular business hours.

Complaint § 10.

¢ On November 29, 2012, CTP issued a Warning Letter to Respondent regarding the
inspector’s observations from August 22, 2012. The letter explained that the
observations constituted a violation of regulations found at 21 C.F.R. § 1140.16(c)
and that the named violation was not necessarily intended to be an exhaustive list
of all violations at the establishment. The Warning Letter went on to state that if
Respondent failed to correct the violation, regulatory action by the FDA or a civil
money penalty action could occur and that Respondent is responsible for
complying with the law. Complaint 10.

e Talmage Thompson responded to the Warning Letter via a December 10, 2012
letter. Mr. Thompson stated that “Respondent posted age restricted signage,
moved all smokeless tobacco and ‘partial cigarettes product’ behind the counter,
and reviewed FDA's tobacco website with all employees.” Complaint § 11.

e During a subsequent inspection of Respondent’s establishment on May 21, 2014,
at approximately 4:40 PM, FDA-commissioned inspectors documented that “‘a
person younger than 18 years of age was able to purchase a package of Marlboro
cigarettes ... [.]” The inspector also observed that “the minor’s identification
was not verified before the sale... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than

18 years of age. 21 C.F.R. § 1140.14(b)(1). The regulations also require a retailer to sell
cigarettes and smokeless tobacco only in a direct, face-to-face exchange. 21 C.F.R.

§ 1140.16(c).

Taking the above alleged facts as true, on August 22, 2012 Respondent utilized a
self-service display in violation of 21 C.F.R. § 1140.16(c). On May 21, 2014, the
Respondent also violated the prohibition against selling tobacco products to persons
younger than 18 years of age, 21 C.F.R. § 1140.14(a), and the requirement that retailers
verify, by means of photo identification containing a purchaser’s date of birth, that no
cigarette purchasers are younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).
Therefore, Respondent’s actions constitute violations of law that merit a civil money
penalty.

CTP has requested a fine of $500, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

